"Walker, J.,
concurs in result: Ha will add, though that the case of Bateman v. Tel. Co., 174 N. C., 97, is not, in his opinion, an authority in favor of the decision, or that in Speight v. Tel. Co., at this term.
*475In the Bateman case, tbe message could not be sent directly from Durants’ Neck, N. C., to Plymouth, N. C., because there was, at that time, no line between those points, and, therefore, it had to be transmitted by way of Norfolk, Ya. The judge charged the jury in that ease as follows: “If the jury believe the evidence, and find therefrom that the message was transmitted in the usual, customary, and necessary route from Hertford, N. C., to Norfolk, Ya., and relayed and transmitted from Norfolk, Ya., to Plymouth, N. C., then the message would be an interstate message, and as such, interstate commerce, and the liability of the defendant is such only as is fixed and determined by the Federal law applicable thereto; . . . and mental anguish alone in such a case as this is not recognized by the Federal law as an element of damage for which a recovery can be had, . . . therefore, upon such finding, you will answer the third issue Nothing.’ ” With reference to this instruction, we said: “This charge, read in connection with the verdict, or the answer to the third issue, excludes the idea of bad faith on the part of the defendant, and goes further, for it' establishes the fact that instead of there being any attempt to' evade the law, the route selected by the defendant was ‘the usual, customary, and necessary one.’ ”
There was no controversy there as to there not being a line of communication between the initial and the terminal points. It was conceded that there was not, and the only question was whether the necessity of sending out of the State to Norfolk, Ya., and from there to Plymouth, N. 0., would be interstate commerce, and we held that it would have that effect in law.
In the present case, there is a telegraph line connecting Eed Springs, N. C., and Greensboro, N. C., and the jury has found that the defendant sent the message beyond the State, and by a circuitous and roundabout way to Greensboro, N. C., not in good faith, but with the fraudulent purpose of evading the operation of our State laws.
I concur in the result of the decision, but not in all of the reasoning by which it was reached.